Citation Nr: 1137920	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-45 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee.  

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision in which the RO granted service connection for bilateral knee chondromalacia and assigned an initial 10 percent rating.  The Veteran perfected a timely appeal with respect to that rating decision.  

In April 2011, the Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge; a copy of the transcript has been reviewed and is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

At the Veteran's April 2011 Board hearing, the Veteran testified that he had been seen on numerous occasions in the past two years at the Denver VA medical center for treatment, including emergency treatment, for his knees.  The Board notes that the most recent VA treatment record that has been associated with the Veteran's claims file is dated in August 2009. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding pertinent medical records, specifically, all records of treatment since August 2009, following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

Additionally, at the Veteran's April 2011 Board hearing, the Veteran presented testimony which indicated that his bilateral knee condition had worsened in severity since his last VA examination in June 2008.  Since the Veteran has reported that his bilateral disability had worsened since the most recent examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand these claims in order to afford the Veteran another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran from the Denver VA medical center.  Specifically, records since August 2009 should be requested.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After completing development requested in directive #1, to the extent possible, schedule the Veteran for a VA examination of the right and left knee by an examiner with appropriate expertise to evaluate extent and severity of the Veteran's service-connected bilateral knee chondromalacia.  The claims file and a copy of this REMAND are to be made available to and reviewed by the VA examiner in conjunction with the examination.  The evaluation of the right and left knee should include all necessary studies, specifically range of motion studies.

Based on a review of the Veteran's medical history and with sound medical principles, the examiner is asked to address the following:

Based on objective demonstration of repetitive motion, the examiner should determine whether there is weakened movement, premature/excess fatigability, or incoordination of the right and left knee and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due such factors.

Based on objective demonstration of repetitive motion, the examiner should express an opinion as to whether pain significantly limits functional ability during flare-ups or when the right and left knee is used repeatedly over a period of time.  This determination should be expressed, if feasible, in terms of the degree of additional range of motion loss due to pain on use during flare-ups.

Based on the record evidence, the examiner should determine whether there is lateral instability or recurrent subluxation of either knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either lateral instability or recurrent subluxation.

With respect to each residual manifestation associated with the Veteran's service-connected right and left knee chondromalacia, the examiner is asked to comment on the degree of severity (in terms of slight, moderate or severe) due to his knees and their affect on the Veteran's employment and activities of daily living.

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completion of the above and any additional notice or development deemed necessary, readjudicate the issues of entitlement to increased initial rating for right and left knee chondromalacia (including whether a separate rating is warranted based on instability), in the light of all the evidence and pertinent law.  If any benefit sought on appeal remains denied, he and his representative should be provided with a supplemental SOC and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


